Citation Nr: 1215598	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  11-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental disability, including for purposes of VA outpatient treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied the Veteran's petition to reopen claims for service connection for right ear hearing loss, tinnitus, and a dental disability as new and material evidence had not been submitted.

The Veteran's claims for service connection for right ear hearing loss, tinnitus, and a dental disability were originally denied in a March 2004 rating decision.  The Veteran was notified of this decision, he did not appeal, and new and material evidence was not submitted within one year of the decision.  Thus, the March 2004 decision became final.  38 U.S.C.A. § 7105(d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104(a), 3.156(a)-(b), 20.1103 (2011).  

New and material evidence would ordinarily be required to reopen the claims for service connection for right ear hearing loss, tinnitus, and a dental disability under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1).

As relevant service personnel records have been added to the record since the March 2004 decision, the Board will adjudicate the claims for service connection for right ear hearing loss, tinnitus, and a dental disability on a de novo basis without the need for new and material evidence.




FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss is the result of an in-service injury.

2.  The Veteran's current tinnitus is the result of an in-service injury.

3.  The Veteran does not have a current dental disability for compensation purposes, does not have any service-connected dental disability resulting from combat wounds or service trauma, is not homeless or otherwise eligible for dental care under 38 U.S.C.A. § 2062 (West 2002), was not a prisoner of war, has not applied for and been treated for dental problems by VA, does not have dental problems that complicate any other medical condition, does not receive service-connected compensation at the 100 percent rate, and does not participate in a rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.385 (2011).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304(b).

3.  The criteria for service connection for a dental disability, including for purposes of VA outpatient treatment, are not met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claims for service connection for right ear hearing loss and tinnitus, the claims are substantiated, and there are no further VCAA duties as to those issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

With regard to the claim for service connection for a dental disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a dental disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the May 2010 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records.  He has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment for a dental disability.  

In his initial claim (VA Form 21-526), the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits.  However, at that time he was 65 years old.  He has not reported receipt of SSA disability benefits.  As any SSA benefits were "old age" benefits and not disability benefits, such records are not relevant to the Veteran's service connection claim and need not be obtained.  See 42 U.S.C.A. § 402 (West 2002).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).
  
The Veteran was not afforded a VA examination for a dental disability and no medical opinion has otherwise been obtained.  As discussed below, there is no competent evidence that the Veteran has a current dental disability capable of service connection for compensation purposes or for purposes of dental treatment under 38 C.F.R. § 4.150.  As there is no competent evidence of any signs or symptoms of a current dental disability for purposes of compensation or treatment, a VA examination is not necessary.  See McLendon, 20 Vet. App. at 83.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus and Right Ear Hearing Loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

An April 2011 VA examination report reveals that the Veteran has been diagnosed as having right ear hearing loss as defined by VA and tinnitus.  See 38 C.F.R. § 3.385.  Thus, current right ear hearing loss and tinnitus have been demonstrated.

Service treatment records reflect that the Veteran reported a history of unspecified "ear, nose, or throat trouble" on an October 1954 report of medical history for purposes of entrance into service.  In July 1957 he was treated for chills, fever, aches, and an ear ache.  He was diagnosed as having possible influenza.  In February 1960 he reported that he had experienced ear trouble all of his life (e.g. abscesses) and that he continued to experience such troubles.  He was diagnosed as having otitis media.  

The Veteran has reported on several occasions that he was exposed to loud noises in service associated with military weaponry and equipment while engaged in training exercises.  He also reportedly experienced occupational noise exposure following service while working in construction.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

Although the Veteran reported a history of "ear, nose or throat trouble" that pre-existed service, he has never specifically reported pre-existing hearing loss or tinnitus.  There is no other evidence of a pre-existing hearing loss or tinnitus and the Veteran's October 1954 entrance examination included no findings of hearing loss or tinnitus.  Therefore, he is presumed sound at service entrance.  38 U.S.C.A. § 1111.  The evidence is not clear and unmistakable that the hearing loss or tinnitus pre-existed service and was not aggravated.

The Veteran's DD 214 and service personnel records reflect that his military occupational specialty (MOS) was a radio operator, that he received Marksman Badges for carbine and rifle use, and that he served with various artillery units during service.  He is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, there is nothing to explicitly contradict his reports and they are generally consistent with the evidence of record and the circumstances of his service.  Therefore, his reports are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  Thus, there is evidence of current hearing disabilities and in-service noise exposure.

The audiologist who conducted the April 2011 VA examination opined that it was likely ("at least as likely as it [was] not") that the Veteran's hearing loss and tinnitus were exacerbated by military noise exposure.  She reasoned that even though the Veteran had a history of ear-related disorders prior to, during, and after service and may have experienced occupational noise exposure outside of the military, a complete audiometric evaluation was not performed upon separation from service.

In April 2011, a second VA medical professional examined the Veteran and opined that based upon a review of the available evidence, the Veteran's right ear hearing loss and tinnitus were likely ("as least as likely as not") related to military noise exposure as opposed to post-service occupational noise exposure.  The examiner was unable to determine to what degree military noise exposure and post-service noise exposure contributed to the Veteran's hearing disabilities without resorting to speculation.  No further explanation or reasoning for these opinions was provided.

The initial April 2011 opinion is accompanied by a rationale which was based upon examination of the Veteran and a review of his medical records and reported history and is consistent with the evidence of record.  Therefore, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although the second April 2011 opinion is of limited probative value because it was not accompanied by a specific rationale, it at least supports a conclusion that the Veteran's current right ear hearing loss and tinnitus are, at least in part, due to his reported noise exposure in service.

In light of these opinions and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for the currently diagnosed right ear hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.385.

Dental Disability

Service connection for compensation purposes is available for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150.

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

Various categories of eligibility exist for VA outpatient dental treatment.  They include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran has reported on several occasions that he was initially treated for a tooth ache/abscessed tooth while stationed in Korea in 1956 or 1957, at which time the affected tooth was extracted.  He continued to experience extreme dental pain, was subsequently found to have an infection in his mouth, had all of his remaining teeth extracted, and was issued dentures.

Service treatment records reflect that in February 1957 the roots of unspecified teeth were removed.  In May 1957 the Veteran was diagnosed as having dental caries in teeth 6-10, 18, and 20-29.  Due to a history of allergies to local anesthesia and a heart murmur, he underwent extraction of teeth 6-10, 18, and 20-29 and maxillary and mandibular alveolectomies.  These teeth were noted as being the ones that remained for extraction.  Full upper and lower dentures were inserted.  All of his teeth were noted to be missing during his March 1965 separation examination and it was reported that he was "Class-4."   

VA treatment records, including a March 2010 VA primary care treatment note, reveal that the Veteran wears dentures.  However, he has not reported and the evidence does not otherwise reflect any other chronic dental problems in the years since service.  While he is competent to report current dental symptoms, he has not reported and his post-service treatment records do not indicate the presence of or treatment for any of the dental disabilities specified in 38 C.F.R. § 4.150.  Thus, the evidence is against a finding of any current dental disability due to service for which compensation may be paid.

Furthermore, the Veteran does not meet any of the criteria for VA outpatient dental treatment contained in 38 C.F.R. § 17.161.  He is not service-connected for any dental disability or condition, he is not homeless and the evidence does not reflect that he is otherwise eligible for a one-time course of dental care under 38 U.S.C.A. § 2062, he was not a prisoner of war, he did not make a prior application for and receive dental treatment by VA, his dental problems have not been professionally determined to be complicating a medical condition currently being treated by VA, he is not receiving compensation at the 100 percent schedular level or by reason of unemployability, the evidence does not reflect that he has participated in or is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31, and there is no evidence showing that his dental problems are complicating a medical condition being treated under 38 U.S.C.A. Chapter 17 (i.e. the chapter governing access to, and provision of, VA health care) nor has the Veteran made any such allegation.  See 38 C.F.R. § 17.161(a)-(j).

Although service treatment records reveal that the Veteran had numerous teeth extracted in service and that he underwent maxillary and mandibular alveolectomies, such procedures do not constitute dental trauma for establishing outpatient treatment purposes, as a matter of law.  Therapeutic and restorative dental treatment, e.g. fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions, is not considered dental trauma.  Also, the Veteran's reported tooth abscess and infection in service does not constitute dental trauma in service.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; See also 38 U.S.C.A. § 7104(c); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010) (holding that service trauma under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment); Smith v. West, 11 Vet. App. 134 (1998); VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997). 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable and the claim for service connection for a dental disability, including for purposes of VA outpatient treatment, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a dental disability, including for purposes of VA outpatient treatment, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


